IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
JAMES ROBINSON, |

On behalf of himself and all others similarly situated,
Civil Matter No. 1:19-cv-10749

 

Plaintiff,
CLASS ACTION COMPLAINT
v.
NATIONAL STUDENT CLEARINGHOUSE,
Defendant.
iS
JOINT STATUS REPORT

l. On August 15, 2019, plaintiff filed notice of a class action settlement (Doc. 17).
2. On August 15, 2019, the Court entered an order requiring the parties to submit a

Joint status report on or before September 20, 2019 (Doc. 18).

3. On September 20, 2019, the parties submitted a joint status report to inform the
Court that the parties were reviewing and discussing drafts of the settlement agreement and all of
the necessary exhibits (Doc. 20). In that status report, the parties stated that, by October 21,
2019, it would either file a motion for preliminary approval of a proposed settlement, or a status
report documenting the status of the agreement and a proposed timeline for filing the motion for
preliminary approval.

4. The parties apologize to the Court for this late filing. The parties have continued
to negotiate the final details of the settlement since the September 20, 2019 status report and had
hoped to come to full agreement on the terms before providing this next status update. The
parties are still negotiating over the final details and discussing drafts of the settlement

agreement and all the necessary exhibits.
5. The parties require additional time to finish this process.

6. The parties recommend that the Court direct that a Motion to Direct Notice to the

Class be filed on or before December 31, 2020.

7. This length of time should give the parties enough time to come to full agreement

on all the details of the settlement, finalize the settlement agreement and the necessary exhibits,

and draft and finalize the motion.

Respectfully submitted,
JAMES ROBINSON,

By his attorneys,

/s/StuartT. Rossman

 

Stuart Rossman, BBO # 430640

Persis S. Yu, BBO # 685951

NATIONAL CONSUMER LAW CENTER
7 Winthrop Square, 4th Floor

Boston, MA 02110

Tel: (617) 542-8010

srossman @nclc.org
pyu @nclc.org

Joanna K. Darcus*

NATIONAL CONSUMER LAW CENTER
1001 Connecticut Ave NW, Suite 510
Washington, DC 20036

P: (202) 452-6252

F: (202) 296-4062

jdarcus @nclc.org

Respectfully submitted,
NATIONAL STUDENT
CLEARINGHOUSE

By its attorneys,

/s/Lisa Simonetti

 

David G. Thomas, BBO # 640854
Paul T. Fox*

Lisa Simonetti*

GREENBERG TRAURIG, LLP
One International Place

Boston, MA 02110

T: (617) 310-5040

F: (617) 310-6001

thomasda@ gtlaw.com
foxp@gtlaw.com
simonettil@gtlaw.com

*admitted pro hac vice
Benjamin David Elga*

Brian James Shearer*
JUSTICE CATALYST LAW
25 Broadway, 9th Floor

New York, NY 10004

Tel: (518)-732-6703

belga@justicecatalyst.org
brianshearer @ justicecatal yst.org

James A. Francis*

John Soumilas*

FRANCIS & MAILMAN, P.C.
1600 Market Street, Suite 2510
Philadelphia, PA 19103

Tel: (215) 735-8600

Fax: (215) 940-8000

jfrancis @consumerlawfirm.com
jsoumilas @consumerlawfirm.com

*admitted pro hac vice
CERTIFICATE OF SERVICE
I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent via U.S. first class mail to those indicated as non-registered participants
on November 8, 2019.

/s/Stuart T. Rossman BBO #430640
